ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 94

KAMAH MENSELEH GUEH-THORONKA                                                                  *     September Term, 2020


                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Kamah Menseleh Gueh-Thoronka, to indefinitely suspend the

Respondent from the practice of law with the right to petition for reinstatement after six

months for violations of Rules 1.1, 1.3, 1.4(a) and (b), 1.5 (b), 1.15 (a) and (d), and 8.4 (a)

and (d) of the former Maryland Lawyers’ Rules of Professional Conduct and the current

Maryland Attorneys’ Rules of Professional Conduct, former Maryland Rule 16-606.1 (a) and

(d), and current Maryland Rule 19-407 (d), it is this 20th day of May, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Kamah

Menseleh Gueh-Thoronka, be, and she hereby is, indefinitely suspended from the practice of

law in the State of Maryland, effective immediately, with the right to petition for

reinstatement after six months; and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Kamah Menseleh

Gueh-Thoronka from the register of attorneys in this Court, and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                     2021-05-20 10:26-04:00                                            /s/ Robert N. McDonald
                                                                                             Senior Judge

Suzanne C. Johnson, Clerk